Citation Nr: 1450769	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right leg numbness.

2.  Entitlement to service connection for residual scars, claimed as being secondary to recurring abscesses (claimed previously as eczema).

3.  Entitlement to a compensable disability rating for muscular headaches (claimed previously as migraine headaches).

4.  Entitlement to a compensable disability rating for recurring abscesses (claimed previously as eczema).
 
5.  Entitlement to an earlier effective date than January 14, 2014 for the award of a 70 percent disability rating for major depressive disorder.

6.  Entitlement to an earlier effective date than January 14, 2014 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June through November of 1985 and from May 1990 through August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and in April 2014 by the VA RO in Honolulu, Hawaii.

In the December 2009 rating decision, the St. Petersburg VARO denied the Veteran's claim for service connection for right lower leg numbness, claimed as being secondary to recurring abscesses.  The RO also denied claims for a compensable disability rating for muscular headaches (claimed previously as migraine headaches) and a compensable disability rating for recurring abscesses (claimed previously as eczema with ulcerations and recurring skin infections).  Subsequent to that decision, the Veteran perfected an appeal as to each of those denials.  During the pendency of this appeal, the Veteran relocated to Guam, and original jurisdiction over this matter was transferred to the Honolulu VARO.  

In the April 2014 rating decision, the RO, among other issues, granted a TDIU and a higher 70 percent disability rating for major depressive disorder, both effective from January 14, 2014.  In the same decision, the RO denied service connection for scars claimed as being secondary to the Veteran's recurring abscesses.  Notably, the RO also adjudicated the issue of the Veteran's entitlement to a higher disability rating for tension headaches.  As noted, however, that issue was already on appeal before the Board.  Regardless, a timely Notice of Disagreement (NOD), in which the Veteran preserved his appeal as to the RO's denial of service connection for scars and asserted entitlement to earlier effective dates for TDIU and the 70 percent disability rating assigned for major depressive disorder, was received in July 2014.  The record shows that, to date, the Veteran has yet to be provided a Statement of the Case (SOC) as to those issues.

The claims file includes various VA Forms 21-22 and 21-22a, filed by the Veteran at various periods and appointing various different private attorneys and service organizations to act in his interest.  For purpose of clarification, the Board notes that the most recently filed VA Form 21-22a was received in July 2014 and appoints a private attorney as the Veteran's new representative.  The Board recognizes this most recent change in the Veteran's representation.

The Board wishes to note that the Veteran's claims file consists of a traditional paper claims file, as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.  The Board observes that, at the time of this writing, the VBMS system instructs that still additional documents are currently in the process of being uploaded to the electronic VBMS portion of the file.  Nonetheless, investigation into this matter indicates that the documents currently awaiting uploading pertain to the Veteran's recent claim for school attendance benefits filed in September 2014, and are not pertinent to any of the issues currently on appeal.

The claims, except to for the partial disposition on the increased rating for muscular headaches issue, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's muscular headaches have been manifested by daily episodes which last for periods ranging from 30 minutes to two hours, and which have been managed by medication.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for muscular headaches met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's headaches have been assigned a non-compensable (zero percent) disability rating pursuant to the criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100.  The hyphenated diagnostic code used in this case indicates that the Veteran's headaches, which were apparently diagnosed as muscular or tension-type headaches, are an unlisted disability for which specific rating criteria do not exist; and hence, has been rated by analogy under DC 8100, which apply generally to disabilities due to migraine headaches.

Under DC 8100, migraine headaches with less frequent attacks are assigned a non-compensable disability rating.  Where the evidence shows that the migraine headaches occur with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent disability rating is assigned.  Where migraine headaches occur with characteristic prostrating attacks occurring on an average of once a month over the last several months, a 30 percent disability rating is appropriate.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a maximum schedular 50 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define the term "prostrating."  The Board observes that, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), which defines "prostration" as "extreme exhaustion or powerlessness."
nothing under DC 8100 requires the Veteran to be completely unable to work in 

Subject to the foregoing, the Board notes that the relevant evidence in this case includes assertions raised in the Veteran's March 2009 claim.  At that time, he reported that he was experiencing headaches twice a week, with each episode lasting for periods of up to one to two hours.

In October 2009, the Veteran was afforded a VA examination of his headaches.  At that time, he reported that he was having posterior headaches, although he also stated that he had begun having frontal headaches over the last few months.  He stated that his headaches were worsened with sunlight and accompanied with nausea, ringing in his right ear, and decreased tolerance for noise.  He stated that he was currently medicating his headaches with Motrin taken one to three times a week and Flexeril taken on weekends.  Occupationally, the Veteran reported that he became irritable during headaches and had difficulty reading and working on his computer.  He stated that he "missed some days"  from work, but did not elaborate as to the frequency with which he missed work.  Moreover, he denied expressly having any periods of incapacitation and that he "keeps doing what he is doing" through his headaches.  In terms of frequency, he reported that his headaches were still occurring twice a week and still lasting for periods of up to one to two hours.  Physical and neurological examinations performed by the examiner were normal.

Subsequent VA treatment records through March 2014 do show that the Veteran has been seen periodically for evaluation and treatment of his headaches.  During an October 2009 visit, he reported that his headaches were occurring daily, which is contrary to reports made during his VA examination that month that his headaches were occurring twice a week.  Nonetheless, in his March 2010 NOD, the Veteran reported again that he was having daily headaches.  A November 2010 VA treatment note reflects complaints of sharp headaches of increasing frequency over the last couple of years.  The Veteran described his headaches as being located on both sides of his head and migrating to the front of his neck.  Still, he did not report any periods of prostration or incapacitation due to those headaches.  Subsequent records reference ongoing complaints of headaches.  Again, however, these records do not reference expressly the quality, nature, and frequency of such headaches; nor do they reference any periods of associated prostration or incapacitation.

Concurrent with the VA treatment outlined above, the Veteran underwent another VA examination of his headaches in January 2014.  During that examination, the Veteran reported that he was having headaches approximately twice a week, each lasting for periods of half an hour while taking medication, and for up to two hours without medications.  He continued to state that his headaches were aggravated by sunlight, heat, noise, and smells.  Nonetheless, he also continued to deny having any incapacitating or prostrating episodes and stated that if a headache occurred while he was working, he was simply able to continue on the job.

Overall, the evidence shows that the Veteran's muscular headaches have been manifested by daily episodes which last for periods ranging from 30 minutes to two hours.  Given this significant frequency, the Board finds that the headaches are at least as aptly characterized by the criteria for a 10 percent evaluation as by the criteria for a zero percent evaluation.  The remaining questions posed by this case, i.e., whether the headaches are even more severe than that, and whether extra-schedular consideration is warranted, will be addressed on remand.  Given this remand, the Board also need not discuss VA's duties to assist and notify at this time.


ORDER

A 10 percent disability rating for muscular headaches (claimed previously as migraine headaches) is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

First concerning the issues of the Veteran's entitlement to service connection for residual scars, claimed as being secondary to recurring abscesses and earlier effective dates than January 14, 2004 for TDIU and the award of a 70 percent disability rating for major depressive disorder, the Veteran preserved his right to appeal those issues in a timely received July 2014 NOD.  Despite the same, the Veteran has yet to be provided an SOC addressing those issues.  Under the circumstances, VA must provide the Veteran with an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In relation to the Veteran's claim for a compensable disability rating for recurring abscesses, the Board observes that the VA treatment records; VA examinations performed in November 2006 and October 2009; and private March 2010 evaluation from Academic Dermatology Consultants show a consistently rendered diagnosis of recurring eczema which affected the armpits, chest, buttocks, thighs, knees, lower legs, ankles, feet, eyelids, and hands.

In view of the documented diagnoses and symptoms, the Board is of the opinion that the Veteran's disability is best rated under the criteria under 38 C.F.R. § 4.118, DC 7806, which are the criteria pertaining to disabilities due to eczema.  Application of the rating criteria under DC 7806 are dependent upon factual findings which include the percentage of the total body area and/or total exposed area affected by the disability in question. 

Although the Veteran was recently afforded a VA examination of his skin in March 2014, the examiner did not provide a description or measurement of either the total body area affected or the total exposed area affected.  Further, although VA treatment records show that the Veteran was treated for his eczema throughout the course of the appeal period, the corresponding treatment records do not provide a description or measurement of the affected total body area or exposed area.  Indeed, a review of the record shows that the most recent such measurement was performed and expressed during an October 2009 VA examination.

Subject to the above, the Board observes that the Veteran has intimated repeatedly that his skin condition has worsened since the October 2009 examination.  In his March 2010 NOD, he asserted that his skin condition was of such severity that he no longer felt comfortable wearing shorts.  In a March 2010 statement and in his June 2011 substantive appeal, he stated that he was on continuous steroid medication.   In an October 2013 statement, he alleged generally that he had experienced an overall worsening of his eczema over the last few years.

In view of the foregoing, the Veteran should be arranged to undergo a new VA examination to determine all current manifestations and the current severity of his service-connected recurring abscesses and eczema.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board also find that this examination should further address the question of whether chronic numbness of the right leg results from the skin disability.

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his recurring abscesses/eczema and muscular headaches since March 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims for service connection for residual scars, claimed as being secondary to recurring abscesses, and for earlier effective dates than January 14, 2014 for TDIU and the award of a 70 percent disability rating for major depressive disorder,  should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.  The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning those issues.  38 C.F.R. § 20.302(b) (2014). 

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the foregoing issues should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable disability rating for recurring abscesses, as well as the increased rating claim for muscular headaches and the service connection claim for right leg numbness.  

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment since March 2014.

4.  Make efforts to obtain the records for any treatment identified by the Veteran, including VA treatment records dated since March 2014.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
5.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA medical examination, performed by an appropriate medical professional, to determine all manifestations and symptoms associated with his recurrent abscesses and eczema, and the current severity thereof, and any resultant right leg numbness.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and any tests and studies deemed necessary, to include a review of the Veteran's treatment and medication history and a measurement of the total body area and total exposed area affected by the Veteran's skin disability.   All subjectively reported symptoms and functional impairment should also be reported.  The examiner should also report all clinical findings from the examination, to include a discussion of whether the Veteran has required any systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, how long the Veteran was or has continued on such treatment.  Finally, the examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

Furthermore, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a disability involving right leg numbness that is etiologically related to the service-connected skin disability.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.
 
6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

7.  After completion of the above development, the issues of the Veteran's entitlement to a compensable disability rating for recurring abscesses, a rating in excess of 10 percent for muscular headaches, and service connection for right leg numbness should be readjudicated.  If the determination of any claim remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


